Filed 12/6/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 248







Indiana Nordin Sorlie, 		Plaintiff and Appellant



v.



Michael John Sorlie, 		Defendant and Appellee







No. 20180071







Appeal from the District Court of Sargent County, Southeast Judicial District, the Honorable Bradley A. Cruff, Judge.



AFFIRMED.



Per Curiam.



Erica L. Chisholm, Wahpeton, ND, for plaintiff and appellant.



Tracey R. Lindberg, Breckenridge, MN, for defendant and appellee.

Sorlie v. Sorlie

No. 20180071



Per Curiam.

[¶1]	
Indiana Sorlie appealed from a district court judgment awarding Michael Sorlie primary residential responsibility of their minor child. Indiana Sorlie argues the district court erred in applying the best interest factors and in awarding primary residential responsibility to Michael Sorlie instead of to her, or, in the alternative, not awarding equal residential responsibility to the parties. This Court reviews a district court’s decision on primary residential responsibility under the clearly erroneous standard. 
Rebenitsch v. Rebenitsch
, 2018 ND 48, ¶ 4, 907 N.W.2d 41. 
Indiana Sorlie did not request equal residential responsibility from the district court. We conclude the court’s findings on the best interest factors and its award of primary residential responsibility of the child to Michael Sorlie were not clearly erroneous. 
Follman v. Follman
, 2017 ND 58, ¶ 1, 891 N.W.2d 778. We summarily affirm the judgment under N.D.R.App.P. 35.1(a)(2).

[¶2]
	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen